internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-conex-154036-01 date date re application of the sec_179 limitation rule to a partnership and its partners dear this letter is in response to your letter dated date to the president of the united_states relating to the application of the taxable_income limitation rule_of sec_179 of the internal_revenue_code to a partnership and its partners or a s_corporation and its shareholders we hope that you find the following general information to be helpful sec_179 of the code allows a taxpayer to elect to deduct all or part of the cost of qualifying sec_179 property in the year the taxpayer places the property in service a taxpayer can do this instead of recovering the cost by taking depreciation_deductions over a specified recovery_period however there are limitations under sec_179 of the code on the amount a taxpayer can deduct in a year the total cost of sec_179 property ie the maximum dollar limit a taxpayer can elect to deduct for is dollar_figure see sec_179 if the cost of a taxpayer’s qualifying sec_179 property placed_in_service in a year is over dollar_figure the maximum dollar limit is reduced for each dollar over dollar_figure but not below zero see sec_179 in applying the taxable_income limitation rule under sec_179 the total cost a taxpayer can deduct each year is limited to the taxable_income of the taxpayer derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year in the case of a passthrough_entity such as a partnership or a s_corporation that elects to deduct the cost of qualifying sec_179 property in the year the entity places the property in service sec_179 of the code provides a special rule for the application of the limitations under sec_179 to either a partnership and each conex-154036-01 of its partners or a s_corporation and each of its shareholders thus in light of sec_179 the term taxpayer as it appears in sec_179 and b is viewed as encompassing partnerships_and_s_corporations for purposes of sec_179 with respect to a partnership and each of its partners sec_179 allows for the application of the sec_179 limitations including the taxable_income limitation under sec_179 to the partnership and to each of its individual partners sec_1_179-2 of the income_tax regulations describes how to apply the taxable_income limitation of sec_179 to a partnership and to each of its partners sec_1_179-2 provides that a partnership may not allocate to its partners as a sec_179 expense deduction for any taxable_year more than the partnership’s taxable_income limitation for that taxable_year and a partner may not deduct as sec_179 expense deduction for any taxable_year more than the partner’s taxable_income limitation for that taxable_year the tax_court has held that sec_1_179-2 is valid 112_tc_115 aff’d 204_f3d_772 7th cir the copies of the following materials are enclosed for your reference and the information provided therein may be of interest to you sec_179 of the internal_revenue_code and sec_1_179-1 - of the income_tax regulations this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2001_1 2001_1_irb_4 a copy of which is enclosed we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours kathleen reed kathleen reed acting chief branch office of associate chief_counsel passthroughs and special industries enclosures
